Citation Nr: 0112199	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-33 678A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 4, 
1991, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected PTSD for the period of September 4, 1991 to 
October 7, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD for the period beginning on October 8, 
1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision granted service connection for 
PTSD and assigned a 10 percent rating, effective September 4, 
1991.  The veteran perfected an appeal as to the issues of 
the effective date and the rating evaluation.

In a rating decision dated in November 2000, the RO increased 
the rating evaluation from 10 percent to 30 percent, 
effective October 8, 1998.  Although such increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In a statement dated in November 2000, 
the veteran asserted that he was entitled to a 100 percent 
rating.  Thus, the veteran has not withdrawn his appeal and 
the Board continues to address the issue herein.      

In August 1992, the veteran testified at a personal hearing.  
At that time, the veteran amended his claim for service 
connection for PTSD to include claims for acne skin condition 
of his face and a shell fragment wound to his neck.  Based 
upon a review of the claims file, it appears that these 
issues have been neither procedurally prepared nor certified 
for appellate review.  These issues are referred to the RO 
for action as deemed appropriate.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


FINDINGS OF FACT

1.  In a final May 1988 decision, the Board denied service 
connection for PTSD.

2.  No statements or other evidence indicative of an intent 
to reopen the claim for service connection for PTSD were 
received by the RO from the veteran between the final May 23, 
1988 Board decision and the veteran's January 9, 1992 request 
to reopen his claim.

3.  Entitlement to service connection for PTSD did not arise 
prior to September 4, 1991. 

4. The Board finds that neither the old or new criteria for 
service connection for PTSD are more favorable to the 
veteran.

5.  The competent and probative evidence of record shows that 
PTSD has been manifested throughout the period from September 
4, 1991 to October 7, 1998 by no more than mild and transient 
symptoms that decreased the veteran's work efficiency and 
ability to perform occupational task only during periods of 
significant stress.

6.  The competent and probative evidence of record shows that 
PTSD has been manifested during the period beginning on 
October 8, 1998 by no more than occupational and social 
impairment with intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, due to symptoms such as depression, 
suspiciousness, infrequent nightmares and sleep impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to September 4, 
1991, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).

2. The criteria for a rating in excess of 10 percent for PTSD 
from the period of September 4, 1991 to October 7, 1998 have 
not been.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9411 (1996, 2000).

3.  The criteria for a rating in excess of 30 percent for 
PTSD for the period beginning on October 8, 1998 have not 
been.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7a, Part 4, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are unavailable and 
presumed to have been lost in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  VA 
has made multiple attempts to obtain the veteran's service 
records, to include searches of alternate sources.  All 
searches for additional service records have been 
unsuccessful.

In April 1987, the RO received the veteran's claim for VA 
compensation benefits based on PTSD.  The veteran indicated 
he did not receive any psychiatric treatment during or after 
service.  In May 1987, the RO received a letter from Dr. 
Walters who had been providing psychological  treatment to 
the veteran at the Fort Worth VAMC since February 1987.  Dr. 
Walters stated that the veteran reported burying bodies, 
seeing his friends killed and guarding enemy prisoners of war 
(POWs) during his service in Korea.  The veteran reported 
nightmares after his return from Korea but that they 
gradually decreased.  At the time of the examinations, the 
veteran reported recurrent intrusive thoughts of events in 
Korea, affective numbing and modulation of anger.  Dr. 
Walters concluded that the veteran displayed some 
symptomatology of delayed PTSD.

The veteran presented for a VA psychiatric examination in 
June 1987.  The veteran reported that his first wife became 
disabled and died in January 1977.  At the time of the 
examination, the veteran reported having a lady friend whom 
he lived with in a common law relationship.  He reported last 
being employed in 1985 as a plumber, but also stated that he 
lost several jobs because of improper behavior.  The 
examiner's diagnoses were mild to moderate delayed PTSD, and 
explosive personality.  In a rating decision dated in August 
1987, the RO denied service connection for PTSD.  In its 
decision, the RO stated that although PTSD had been 
diagnosed, the evidence failed to show that the veteran 
"suffered a stressor of sufficient magnitude that it would 
be expected to evoke significant symptoms in almost all 
individuals."

In September 1987, the veteran filed a notice of 
disagreement.  In May 1988, the Board denied service 
connection for PTSD.  This decision was final.  38 U.S.C.A. 
§ 4004(b) (1982).

In a statement dated on January 9, 1992, the veteran sought 
to re-open his claim for service connection for PTSD.  In 
support of his claim, the veteran submitted a copy of a 
report from a September 4, 1991 VA psychiatric examination.  
On examination, the veteran reported having nightmares two 
times a month and chronic difficulties dealing with people.  
He also reported that he was still unemployed and continued 
to live with his common law wife.  He denied 
suicidal/homicidal ideations but reported becoming violent 
towards a co-worker shortly after returning from the war.  
His speech was clear but he was distant and guarded.  Both 
the Mississippi PTSD Scale and the Minnesota Multiphasic 
Personality Inventory test indicated significant levels of 
PTSD-related symptoms.  The examiner concluded that the 
veteran displayed significant indications of PTSD and met the 
criteria for PTSD at a minimum.

In a rating decision dated in April 1992, the RO again denied 
service connection for PTSD because the evidence of record 
"continues to be void of evidence denoting chronic 
repercussions of traumatic experiences during service" and 
that the PTSD diagnoses were based solely upon the veteran's 
own descriptions of his experiences.  In April 1992, the 
veteran filed a notice of disagreement.  In August 1992, the 
veteran testified at a personal hearing and reiterated his 
arguments of entitlement to service connection for PTSD.

In September 1992, the veteran presented for a VA psychiatric 
examination.  The veteran complained of depression and 
problems going to sleep.  He reported suicidal thoughts, but 
no homicidal thoughts.  He had not followed up on any of the 
counseling recommended for him.  The examiner's impression 
was depression and mild PTSD.  The examiner also noted that 
the veteran's work and socialization incapacities were mild.  
In November 1992, the hearing officer continued the denial of 
service connection for PTSD because the veteran's PTSD 
diagnosis was based solely upon the veteran's recollections.  

In January 1995, the Board remanded the case for efforts to 
contact the appropriate service department and request that 
they provide the veteran's personnel records and also secure 
his unit's history so that the veteran's claimed stressor 
could be verified.

In April 1996, the RO received a report from the Director of 
the Army and Joint Services Environmental Support Group which 
the RO found to support the veteran's reports of inservice 
stressors.

The veteran presented for a VA psychiatric evaluation on 
October 8, 1998 with the same examiner that examined him in 
September 1992.  The veteran reported nightmares of 
unspecified frequency, no friends, feeling depressed and 
crying.  He stated that he had made no suicide attempts and 
was not planning to commit suicide.  The examiner found his 
affect blunted and his mood depressed, but found no 
psychosis, delusions, hallucinations, or organicity.  The 
examiner noted that the veteran's memory was poor, his 
judgment competent, and no insight.  

The examiner's impression was major depression and assigned a 
Global Assessment of Functioning (GAF) score of about 50.  In 
reviewing his report from September 1992, the examiner 
concluded that at present he did not see a lot of stressors 
for a diagnosis of PTSD and that the veteran's course had not 
followed that of PTSD.  Instead, the examiner found him to be 
more of a depressed individual who had refused treatment, 
becomes agitated and chases everybody off. 

In October 1998, the veteran received a psychiatric 
examination from a private physician, Dr. Wahby.  The veteran 
reported that he has had problems trusting people and often 
looks behind his back thinking someone might jump on him.  He 
stated that he has a bad temper and can become extremely 
violent for no reason or for minor reasons.  He reported 
feeling sorry for himself because he was never able to take 
care of his family.  The examiner found him to be confused 
with a very depressed effect.  The veteran cried suddenly 
during the interview, especially when he spoke of Korea or 
his inability to care for his family.  He reported no 
suicidal thoughts but much anger inside that he said was 
about to explode and hurt somebody.  The examiner found a 
short attention span, monotonous speech, no delusions, and no 
hallucinations.  The examiner's diagnosis was severe PTSD and 
he assigned a GAF score of 50.

In November 1998, the RO received a completed VA Form 21- 
8940, "Veteran's Application for Increased Compensation Based 
on Unemployability" from the veteran.  The veteran submitted 
documents indicating that he was terminated from his 
employment in December 1997.

The veteran presented for a VA psychiatric examination before 
a board of two psychiatric examiners in May 2000.  The 
examiners noted that the veteran was angry at the outset of 
the examination, then cried several times, and finally became 
solicitous, lonely, unhappy and depressed.  Although the 
veteran claimed memory problems, the examiners noted that he 
provided very accurate information when it served his best 
interest.  

No psychotic manifestations were found, but his social 
maladjustment was deemed well documented.  No outright PTSD 
symptoms were detected, although he complained of occasional 
nightmares and sleep disturbance.  The examiners noted that 
he had many incapacitating problems such as being an insulin-
dependent diabetic, prostate cancer, being 71 years old, and 
having an unfriendly personality and social conduct.  The 
examiners' diagnosis was:  non-specific personality disorder; 
chronic mild depression; and chronic mild PTSD.  They 
assigned a GAF score of about 50.

In a rating decision dated in November 2000, the RO increased 
the evaluation for PTSD from 10 percent to 30 percent, 
effective October 8, 1998 and denied entitlement to 
individual unemployability.  In a supplemental statement of 
the case dated in November 2000, the RO denied entitlement to 
an effective date earlier than September 4, 1991 for service 
connection for PTSD.  The veteran's appeal to the Board was 
certified in November 2000.

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, there is no evidence that the veteran's 
application in incomplete.  The veteran was provided with a 
statement of the case in September 1987, April 1992, and 
November 1997, as well as a supplemental statement of the 
case in November 2000, all of which informed him of the 
evidence necessary to substantiate his claims.  

The rating decisions provided him with an opportunity to 
submit additional evidence.  The veteran was provided five VA 
psychiatric examinations and his private medical records were 
considered in ascertaining his entitlement to his claim.  The 
veteran has not made VA aware of the existence of any 
additional documentation that would be helpful to his claim.  
There are no reported outstanding treatment records.

As stated supra, VA has made multiple attempts to obtain the 
veteran's service records, to include searches of alternate 
sources.  However, all searches for additional service 
records have been unsuccessful.  Thus, the Board finds that 
VA's duty to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 



I.  Entitlement to an effective date prior to September 4, 
1991, for the grant of service connection for PTSD.

Pertinent  Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition.  38 C.F.R. § 
3.304(f) (1988).  In any case, a successful claim for 
service-connection requires that there be evidence which 
establishes that the claimant currently has the claimed 
disability.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Effective Dates

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp 2000); 38 C.F.R. §§ 20.1100, 
20.1103 (2000).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except on the 
basis of CUE, as provided in 38 U.S.C.A. § 4004(b) (1982).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2000).

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In Lynch v. Gober, 11 Vet. App. 22,  
(1997) (Lynch I), the Court specifically rejected the 
appellant's assertion that the RO in 1983 had been in receipt 
of an April 1983 VA medical examination report under the 
doctrine of constructive notice as Bell is not retroactively 
applicable to VA adjudications occurring before Bell.  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2000).

Analysis

The veteran contends that he is entitled to an effective date 
for service connection for PTSD back to the time of his 
discharge from service or the time of his original claim for 
service connection for a psychiatric disorder.  He argues 
that his symptomatology has been present since that time and 
that he has continued to seek service connection for a 
psychiatric disorder/PTSD, thus warranting an earlier 
effective date for the grant of service connection.

In this case, the May 23, 1988 Board decision denying a 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 1991) (formerly 38 U.S.C.A. § 4004(b)); 38 C.F.R. § 
20.1100 (2000).  The veteran has not alleged, nor has the 
Board found CUE in the Board decision of May 23, 1988.  Thus, 
that decision remains final and the effective date of service 
connection for PTSD can in no case be prior to May 23, 1988.  
Lalonde v. West, 12 Vet. App. 377 (1999).

Therefore, the case is governed by criteria pertinent to 
effective dates for reopened claims.  Under those criteria, 
the effective date of an award of disability compensation 
based on a claim reopened after final disallowance shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
The effective date of an award based on a claim reopened 
after final adjudication shall not be earlier than the date 
of receipt of application therefor.  38 C.F.R. § 3.400(q), 
(r).  

The assigned effective date was September 4, 1991.  
Regardless of when entitlement arose, there is no evidence of 
a reopened claim prior to that date.  Even if a case could be 
made that entitlement arose prior to September 4, 1991, the 
effective dated could not be earlier than the date of the 
reopened claim, because the date of claim would be later than 
the date entitlement arose.

The Board has closely examined the evidence for any 
statements received between the final May 23, 1988 Board 
decision and the veteran's January 9, 1992 request to reopen 
his claim.  However, there are no statements or other 
evidence in the claims file from this period. 

The Board also notes, that the addition of PTSD as a 
diagnostic entity in the VA's Schedule for Rating Mental 
Disorders was not a "liberalizing VA issue" in the veteran's 
case, as such diagnosis was already recognized for VA 
compensation purposes at the time of the RO's August 1987 and 
April 1992 denials.  See 38 C.F.R. § 3.114(a); VAOPGCPREC 26-
97, 62 Fed. Reg. 63604 (1997).

In this case, the first documentation that can be accepted as 
a claim to reopen following a final Board denial, is the VA 
psychiatric examination report of September 4, 1991.  Thus, 
the claim for an earlier effective date must be denied.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.114(a), 3.400(b), 
(q)(1)(ii), (r).

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  During the pendency 
of the veteran's appeal, the regulation pertaining to the 
establishment of service connection for PTSD was revised.  64 
Fed. Reg. 32,807 (2000) (codified at 38 C.F.R. § 3.304(f)).  
The change in the regulation was effective March 7, 1997.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (2000).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).  A 50 percent 
evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community: there is evidence of totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides that 
a 10 percent evaluation is found where PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent disability rating will be found 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is evidence of total occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name. 

The global assessment of function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (1999).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); also cited in Richard v. Brown, 9 Vet. App. 
266 (1996).  The words "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2000).  
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  The rule in Karnas does not apply 
to case law but only to changes in statutes or regulations.  
Brewer v. West, 11 Vet. App. 228 (1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

II.  Entitlement to an evaluation in excess of 10 percent for 
the period of September 4, 1991 to October 7, 1998 for 
service-connected PTSD.

Analysis

As stated above the rule in Fenderson provides that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.  In determining the appropriate disability 
evaluation for the veteran's PTSD, the question to be 
answered is whether manifestations of PTSD met, or more 
nearly approximate, the criteria for a rating in excess of 
the 10 percent assigned for the period of September 4, 1991 
to October 7, 1998.  Consistent with the Court's decision in 
Karnas, the Board will discuss the veteran's disability with 
consideration of the criteria effective both prior and 
subsequent to November 7, 1996.  Because his claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him on and after 
that date.  Id.

The clinical evidence as to the severity of the veteran's 
PTSD during this period consists of the September 1991 
evaluation and September 1992 examination.  

The September 1991 examiner did not characterize the severity 
of the veteran's disability from PTSD.  While the examiner 
reported that the veteran had significant PTSD symptoms, 
there was little information as to the veteran's current 
level of social and industrial function.  The September 1992 
examiner characterized the veteran's disability from PTSD as 
causing only mild social and industrial impairment.

The veteran was able to function during this period without 
treatment, and the only medical professional to characterize 
the severity of the disability described it as mild.  The 
September 1992 examiner described symptoms that were similar 
to those reported on the September 1991 examination.  
Inasmuch as there is no clinical evidence of more than mild 
symptomatology during this period, the Board finds that the 
criteria for more than a 10 percent rating during the period 
from September 4, 1991 to October 7, 1998 for PTSD have not 
been met.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  In reaching 
this decision the Board finds that neither the old or new 
criteria are more favorable to the veteran.  Under either 
criteria his disability warrants a 10 percent evaluation for 
that period and no more.

III.  Entitlement to an evaluation in excess of 30 percent 
for PTSD during the period beginning October 8, 1998.

Analysis

During the period beginning on October 8, 1998, the veteran 
received VA examinations in October 1998 and May 2000 and was 
examined by a private physician.  The VA examination, in 
October 1998 was interpreted as not supporting a diagnosis of 
PTSD, and the May 2000 examination was interpreted as 
revealing only mild symptomatology from PTSD.  The private 
psychiatric examination in October 1998 is the only 
psychiatric examination of record that found the veteran's 
PTSD to be severe.  However, that examination seems to be an 
anomaly when compared with the findings on VA evaluations 
conducted since 1987.  The private evaluation also contained 
somewhat less detail than the VA examinations conducted in 
October 1998 and May 2000.  Therefore the Board finds the 
private examination to be of less probative weight than the 
VA examinations conducted prior to and after the private 
examination.

Regarding his claims of unemployability, the May 2000 
psychiatric examination report indicates that any inability 
to obtain or retain employment was caused by the fact that 
the veteran was an insulin-dependent diabetic, had prostate 
cancer, was 71-years-old, and had an unfriendly personality 
and social conduct.
Even though the veteran has consistently been assigned a GAF 
score of 50.  The October 1998 VA examination, assigned that 
score for the non-service connected major depression, and the 
May 2000 examiners, specifically noted that the 
symptomatology attributable to PTSD was mild.  Based on all 
of the competent medical evidence, it appears that the 
veteran's PTSD is mild and is not a considerable factor of 
the veteran's complaints of unemployability, therefore a 50 
percent rating for the period beginning on October 8, 1998, 
under the criteria effective both prior and subsequent to 
November 7, 1996 for PTSD, is not warranted.

Accordingly, the Board finds that the criteria for no more 
than a 30 percent rating for the period beginning on October 
8, 1998 for PTSD have been met.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  In reaching this decision the 
Board finds that neither the old or new criteria are more 
favorable to the veteran.  Under either criteria his 
disability currently warrants a 30 percent evaluation and no 
more.


ORDER

Entitlement to an effective date prior to September 4, 1991, 
for the grant of service connection for PTSD is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected PTSD for the period of September 4, 1991 to 
October 7, 1998 is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD for the period beginning October 8, 
1998 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



